United States Court of Appeals
                      For the First Circuit


No. 11-1236

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                        ANDREW SYMONEVICH,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. George A. O'Toole, U.S. District Judge]


                              Before

                      Selya, Circuit Judge,
                   Souter,* Associate Justice,
                      Lipez, Circuit Judge.



     Robert S. Sinsheimer, with whom Lauren Thomas and Sinsheimer
& Associates were on brief, for appellant.

     Mark T. Quinlivan, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.


                          July 31, 2012


*
  The Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.